DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 04/08/2021 responsive to the Office action filed 02/08/2021 has been entered. Claim 1 has been amended. Claims 13, 15-18 and 20 have been canceled. Claims 1, 2, 4, 6-12 and 19 remain pending in this application.
Since claim 1 has been amended in view of 112(a) and 112(b), the rejections of claims 1, 2, 4, 6-12 and 19 under 112(a) and 112(b) have been withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record to a method for the production of polyamide 6 with low extract content as instantly claimed is that while Gerking et al. (US 4,734,263) teaches a) providing a melt of non-extracted polyamide 6, b) feeding the melt into a degasification device, c) extracting of ε-caprolactam and oligomers from the melt in vacuum, d) feeding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742